O’BRIEN, J.
I concur in the result. The assertion of a right, or the attempt to redress a wrong, on the part of either employer or employé, is legal and proper. When the means employed, however, are unlawful, the courts will intervene. If the plaintiffs here can show that, while legally asserting their rights as employers, their business has been unlawfully interfered with by the defendants, to an extent entailing grievous and irreparable injury, then I think there would be presented a case wherein the court could, by injunction, restrain the unlawful means employed. From the affidavits used upon the motion, I do not think that either of these propositions sufficiently appears, to justify an injunction during the pendency of the action. That the plaintiffs were entirely without fault is by no means made evident. Nor, at the time the injunction was granted, was the threatened injury serious. The defendants having denied under bath any intention to issue any more circulars, and none having been issued since those complained of in the prior action, there was little, if any, necessity for a preliminary *324injunction; and no injustice would have resulted if the questions at issue had been reserved until the trial. Without expressing an opinion, therefore, as to whether, upon the facts here alleged, an injunction could or could not issue, I am of opinion that, upon the evidence on which the motion was made, the preliminary injunction should not have been granted; and I concur, therefore, in the reversal.